—In an action, inter alia, to re*631cover damages for assault, the plaintiff appeals from an order of the Supreme Court, Nassau County (De Maro, J.), entered March 22, 2000, which denied his motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion to restore the action to the trial calendar, since he failed to demonstrate a reasonable excuse for his delay (see, CPLR 3404; Furniture Vil. v Schoenberger, 283 AD2d 607; Lopez v Imperial Delivery Serv., 282 AD2d 190). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.